Title: To Thomas Jefferson from La Luzerne, 4 June 1781
From: La Luzerne, César Henri, Comte de
To: Jefferson, Thomas


        
          Sir
          Philadelphia, June 4, 1781.
        
        Unavoidable obstacles have prevented the dispatching of our  second division at the time when it had been purposed to send it. I can not enter just here into a detailed account of the reasons for this change in our plans; but I have done so in part to Congress, and that body, notwithstanding the hurtful effect this may have upon the campaign, could not refrain from appreciating the wisdom and prudence of the King in the part which he has pursued. We await however some reinforcements; but they are in no sense equal to what the King’s friendship towards the United States has induced him to do to make up for this delay in the plans previously arranged; he has granted them a gratuitous subsidy the disposition of which has been left to Congress. Mr. Robert Morris, Super-intendent of the finances, has been charged to consider the gradual application which he shall make of it to the needs of the army of the South. For the rest, Sir, although I can not enter into the detail of the plans which are to be adopted for the assistance of the United States, I can assure you that they will be efficacious, that the King is firmly resolved to aid them to the full extent of his power, and that if they will on their side make efforts to resist the enemy some time longer, they may count confidently upon a happy issue of the glorious cause for which they are striving. I can assure you, moreover, that the calamities and peril of the Southern States furnish an additional motive for His Majesty to redouble his interest in their behalf, that his affection derives therefrom additional stimulus, and that the event will prove that they are perfectly justified in not allowing themselves to be discouraged by the difficulties of the present juncture.
        I have the honor to be, Sir, with the most sincere and the most respectful attachment, Your Excellency’s Very Humble and Very Obedient Servant,
        
          de la Luzerne
        
      